Case 8:20-cv-00285-SPF Document 13 Filed 03/11/21 Page 1 of 11 PageID 765




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 JANENE NIEDERKORN HARRISON,

               Plaintiff,

 v.                                                 Case No. 8:20-cv-0285-T-SPF

 ANDREW M. SAUL,
 Commissioner of the Social
 Security Administration,

               Defendant.
                                           /

                                          ORDER

        Plaintiff seeks judicial review of the denial of her claims for Supplemental Security

 Income (“SSI”) and period of disability and disability insurance benefits (“DIB”). As the

 Administrative Law Judge’s (“ALJ”) decision was based on substantial evidence and

 employed proper legal standards, the Commissioner’s decision is affirmed.

        I.     Procedural Background

        Plaintiff filed applications for SSI and a period of disability and DIB (Tr. 214-21).

 The Commissioner denied Plaintiff’s claims both initially and upon reconsideration (Tr.

 77-132). Plaintiff then requested an administrative hearing (Tr. 154-55). Per Plaintiff’s

 request, the ALJ held a hearing at which Plaintiff appeared and testified (Tr. 34-64).

 Following the hearing, the ALJ issued an unfavorable decision finding Plaintiff not

 disabled and denied Plaintiff’s claims for benefits (Tr. 14-26). Plaintiff requested review

 from the Appeals Council, which the Appeals Council denied (Tr. 1-4). Plaintiff then
Case 8:20-cv-00285-SPF Document 13 Filed 03/11/21 Page 2 of 11 PageID 766




 timely filed a complaint with this Court (Doc. 1). The case is now ripe for review under

 42 U.S.C. §§ 405(g) and 1383(c)(3).

        II.    Factual Background and the ALJ’s Decision

        Plaintiff was born on July 20, 1980 and was 38 years old on her administrative

 hearing date (36 on her alleged onset date) (Tr. 39, 216). Plaintiff claimed disability

 beginning October 23, 2016 due to Marfan syndrome, lower back pain, depression,

 anxiety, and epilepsy (Tr. 255). 1 She graduated high school (Tr. 34), and her past work

 experience includes waiting tables at IHOP, where she worked her way up to trainer and

 then night shift supervisor after five years (Tr. 40). She had a grand mal seizure at work

 on Christmas Eve of 2014 (Tr. 326). Afterwards, she returned to IHOP but, in the words

 of her manager, she “appeared very frail and unable to complete her duties” (Id.). So, in

 October 2016 (Plaintiff’s onset date), she took a year-long medical leave of absence (Id.).

 She felt able to return to work part-time at IHOP in October 2017. At the time of her

 hearing, she was working about 10 hours per week with restricted duties, like frequent

 breaks and lifting no more than five pounds (two or three plates of food at a time) (Tr. 44-

 46).

        Plaintiff and her husband live with their six children and three dogs (Tr. 51). She

 has a driver’s license and sometimes drives her children to school. Her husband does all

 the cooking and cleaning for the household while she pays the bills (Tr. 52, 54, 56). With

 her kids at school and her husband at work during the day, Plaintiff’s sister comes over to


 1
   Marfan syndrome is a genetic disorder that affects the body’s connective tissue. Features
 of the disorder are most often found in the heart, blood vessels, bones, joints, and eyes and
 can get worse over time. See www.marfan.org/about/marfan.


                                              2
Case 8:20-cv-00285-SPF Document 13 Filed 03/11/21 Page 3 of 11 PageID 767




 check on her regularly, and they watch crime shows together (Tr. 55). Otherwise, when

 she is not working, she rests in her bed and “literally do[es] nothing” due to her back pain,

 migraines, and seizures and the side effects of her medications (Tr. 52).

        In rendering his February 12, 2019 administrative decision, the ALJ concluded

 that Plaintiff met the insured status requirements through December 31, 2021 (her date

 last insured, or “DLI,” for DIB purposes) and had not engaged in substantial gainful

 activity since October 23, 2016, the alleged onset date (Tr. 17).2 After conducting a

 hearing and reviewing the evidence of record, the ALJ determined Plaintiff had the severe

 impairments of degenerative disc disease and epilepsy (Id.). Notwithstanding these

 impairments, the ALJ determined Plaintiff did not have an impairment or combination of

 impairments that met or medically equaled one of the listed impairments in 20 C.F.R.

 Part 404, Subpart P, Appendix 1. The ALJ then concluded Plaintiff retained the residual

 functional capacity (“RFC”) to perform light work with these limitations: “The claimant

 can never climb ladders, ropes, or scaffolds. She should not work around heavy vibration

 or hazards, such as open moving machinery or unprotected heights.” (Tr. 19).              In

 formulating Plaintiff’s RFC, the ALJ considered Plaintiff’s subjective complaints and

 determined that, although the evidence established to presence of underlying impairments

 that reasonably could be expected to produce the symptoms alleged, Plaintiff’s statements

 as to the intensity, persistence, and limited effects of her symptoms were not entirely

 consistent with the medical evidence and other evidence (Tr. 20).



 2
   The ALJ determined that Plaintiff did not earn enough at IHOP after her onset date for
 it to constitute substantial gainful activity (Tr. 17).


                                              3
Case 8:20-cv-00285-SPF Document 13 Filed 03/11/21 Page 4 of 11 PageID 768




        Considering Plaintiff’s impairments and the assessment of a vocational expert

 (“VE”), the ALJ determined Plaintiff could perform her past relevant work as a waitress

 and shift supervisor and could also work other light exertion jobs such as mail room clerk,

 laundry sorter, and survey worker (Tr. 24-25). The ALJ found Plaintiff not disabled (Tr.

 26).

        III.   Legal Standard

        To be entitled to benefits, a claimant must be disabled, meaning he or she must be

 unable to engage in any substantial gainful activity by reason of any medically

 determinable physical or mental impairment which can be expected to result in death, or

 which has lasted or can be expected to last for a continuous period of not less than twelve

 months. 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). A “physical or mental impairment”

 is an impairment that results from anatomical, physiological, or psychological

 abnormalities, which are demonstrable by medically acceptable clinical and laboratory

 diagnostic techniques. 42 U.S.C. §§ 423(d)(3), 1382c(a)(3)(D).

        The Social Security Administration, to regularize the adjudicative process,

 promulgated the detailed regulations currently in effect. These regulations establish a

 “sequential evaluation process” to determine whether a claimant is disabled. 20 C.F.R.

 §§ 404.1520, 416.920. If an individual is found disabled at any point in the sequential

 review, further inquiry is unnecessary. 20 C.F.R. §§ 404.1520(a), 416.920(a). Under this

 process, the ALJ must determine, in sequence: whether the claimant is currently engaged

 in substantial gainful activity; whether the claimant has a severe impairment, i.e., one that

 significantly limits the ability to perform work-related functions; whether the severe



                                              4
Case 8:20-cv-00285-SPF Document 13 Filed 03/11/21 Page 5 of 11 PageID 769




 impairment meets or equals the medical criteria of 20 C.F.R. Part 404 Subpart P,

 Appendix 1; and whether the claimant can perform his or her past relevant work. If the

 claimant cannot perform the tasks required of his or her prior work, step five of the

 evaluation requires the ALJ to decide if the claimant can do other work in the national

 economy in view of his or her age, education, and work experience. 20 C.F.R. §§

 404.1520(a), 416.920(a). A claimant is entitled to benefits only if unable to perform other

 work. Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987); 20 C.F.R. §§ 404.1520(g), 416.920(g).

        A determination by the Commissioner that a claimant is not disabled must be

 upheld if it is supported by substantial evidence and comports with applicable legal

 standards. See 42 U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence is “such relevant

 evidence as a reasonable mind might accept as adequate to support a conclusion.”

 Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v. NLRB, 305

 U.S. 197, 229 (1938) (internal quotation marks omitted)); Miles v. Chater, 84 F.3d 1397,

 1400 (11th Cir. 1996).    While the court reviews the Commissioner’s decision with

 deference to the factual findings, no such deference is given to the legal conclusions.

 Keeton v. Dep’t of Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994) (citations

 omitted).

        In reviewing the Commissioner’s decision, the court may not re-weigh the evidence

 or substitute its own judgment for that of the ALJ even if it finds that the evidence

 preponderates against the ALJ’s decision. Bloodsworth v. Heckler, 703 F.2d 1233, 1239

 (11th Cir. 1983). The Commissioner’s failure to apply the correct law, or to give the

 reviewing court sufficient reasoning for determining that he or she has conducted the



                                             5
Case 8:20-cv-00285-SPF Document 13 Filed 03/11/21 Page 6 of 11 PageID 770




 proper legal analysis, mandates reversal. Keeton, 21 F.3d at 1066. Review is thus limited

 to determining whether the findings of the Commissioner are supported by substantial

 evidence and whether the correct legal standards were applied. 42 U.S.C. § 405(g); Wilson

 v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002).

        IV.    Analysis

        Plaintiff argues the ALJ erred in discounting the opinion of her treating nurse

 practitioner, Emma McMicken, A.R.N.P., who opined on October 5, 2017 that Plaintiff

 could return to work but only for two to three days per week, no more than four hours at

 a time, and only if she lifts no more than five pounds (Doc. 12 at 7-10; Tr. 624). The

 Commissioner contends the ALJ properly discounted Ms. McMicken’s opinion because

 she was not a treating source (meaning the ALJ does not need “good cause” to discount

 it), and her opinion is inconsistent with the medical evidence (Doc. 12 at 12-14). The

 undersigned agrees with the Commissioner.

        As the parties point out, under the regulations in effect when Plaintiff filed her

 claim, a nurse practitioner is not an “acceptable medical source” for purposes of

 establishing an impairment. 20 C.F.R. §§ 404.1502(a), 416.902(a). 3 Instead, under then-

 existing regulations, a nurse practitioner is an “other” medical source used to show the

 severity of impairments and how these impairments affect the claimant’s ability to work.




 3
   The SSA amended its regulations with respect to claims filed after March 27, 2017, to
 include advanced registered nurse practitioners as acceptable medical sources. 20 C.F.R.
 §§ 404.1502(a)(7); 416.902(a)(7). Plaintiff filed her claim on November 7, 2016; the
 previous version of the regulations applies.



                                             6
Case 8:20-cv-00285-SPF Document 13 Filed 03/11/21 Page 7 of 11 PageID 771




 Opinions from nurse practitioners are “important and should be evaluated on key issues

 such as impairment severity and functional effects.” See SSR 06-03p (Aug. 9, 2006). 4

        Specifically, SSR 06-03p provides:

        With the growth of managed health care in recent years and the emphasis
        on containing medical costs, medical sources who are not “acceptable
        medical sources,” such as nurse practitioners, physician assistants, and
        licensed clinical social workers, have increasingly assumed a greater
        percentage of the treatment and evaluation functions previously handled
        primarily by physicians and psychologists. Opinions from these medical
        sources .... are important and should be evaluated on key issues such as
        impairment severity and functional effects, along with the other relevant
        evidence in the file.

 SSR 06-03p. This ruling directs the ALJ to “explain the weight given to opinions from

 these ‘other sources,’ or otherwise ensure that the discussion of the evidence ... allows a

 claimant or subsequent reviewer to follow the adjudicator’s reasoning.” Id.

        Here, the ALJ did not run afoul of SSR 06-03p, as Plaintiff contends. Ms.

 McMicken and Jeffrey Puretz, M.D. of Lakeland Volunteers in Medicine treated Plaintiff

 nine times between February 22, 2016 and February 14, 2017 for back, hip, and pelvic

 pain, migraines, seizures, anxiety, and depression (Tr. 465-95, 515-20). 5 Ms. McMicken

 assessed Plaintiff with Marfan syndrome, migraines, epilepsy with recurrent grand mal

 seizures, depression, and anxiety, among other impairments (Tr. 467). She periodically


 4
    When the SSA amended the regulations for evaluating medical opinions, the agency
 also rescinded SSR 06-03p as inconsistent with the new regulations. See Rescission of
 Social Security Rulings 96-2p, 96-5p, and 06-03p, 2017 WL 3928298 (Mar. 27, 2017).
 This rescission is only “effective for claims filed on or after March 27, 2017.” Id. at *1.
 Because Plaintiff filed her disability applications prior to that date, SSR 06-03p still applies
 to her case.
 5
     Ms. McMicken treated Plaintiff eight times, while Dr. Puretz of the same practice
 treated Plaintiff once (Tr. 479-80).


                                                7
Case 8:20-cv-00285-SPF Document 13 Filed 03/11/21 Page 8 of 11 PageID 772




 adjusted Plaintiff’s dose of Depakote (an anticonvulsant) to keep her at therapeutic levels

 (Tr. 475, 492, 515). For example, on January 5, 2017, Plaintiff reported to Ms. McMicken

 she had a mild seizure the day before while home alone (Tr. 520-21). Ms. McMicken

 increased Plaintiff’s Depakote levels and advised her to schedule an appointment with her

 neurologist, Thomas DiGeronimo, M.D. (Id.).              When Plaintiff treated with Ms.

 McMicken for a final time the next month, the nurse practitioner noted that a CT scan of

 Plaintiff’s brain was negative, but her Depakote levels were still too low (Tr. 515).

        Then, on October 5, 2017 (eight months after she last treated Plaintiff), Ms.

 McMicken completed a short work/school excuse form stating that Plaintiff can return to

 work provided it is only for two to three days per week, no more than four hours at a time,

 and that she lifts no more than five pounds at a time (Tr. 624). The ALJ considered this

 opinion (which conflicts with the ALJ’s determination that Plaintiff can return to light

 work) but assigned it “only some weight . . . as the claimant has continued to work as a

 waitress on a part-time basis since the fourth quarter of 2017.” (Tr. 23). According to

 Plaintiff, this reason for discounting Ms. McMicken’s opinion is invalid, because Plaintiff

 only worked within the restrictions Ms. McMicken imposed (Doc. 12 at 9-10). And,

 Plaintiff emphasizes, her boss at IHOP, Rick Roberts, wrote that she struggles to perform

 her duties even with these restrictions (Tr. 326). Plaintiff testified that Mr. Roberts permits

 her to sit down in the back room at work when she needs to, an accommodation he does

 not make for anyone else (Tr. 44).

        Before discounting Ms. McMicken’s October 5, 2017 form, the ALJ reviewed the

 medical and opinion evidence. Plaintiff treated with neurologist Dr. DiGeronimo and



                                               8
Case 8:20-cv-00285-SPF Document 13 Filed 03/11/21 Page 9 of 11 PageID 773




 nurse practitioner Sheri Mehl from November 2015 through July 2018, for seizures,

 migraines, and back pain (Tr. 393-455, 531-613). Their records consistently note that

 “[t]he patient had 3 seizures the week before Thanksgiving, 2014. Her previous last

 seizure was Christmas of 2013.” (Tr. 394, 445, 450, 454, 533, 537, 541, 545). A May 2016

 EEG report was normal (Tr. 457). Regarding her back pain, a June 2016 lumbar spine

 MRI showed mild facet arthropathy at L4-L5 and L5-S1, with no acute bony abnormality,

 focal bulge, or stenosis (Tr. 456).

        Still, Plaintiff reported that her right side back pain was constant and increasing.

 She had back spasms and a decreased range of motion, yet her motor strength was 4.5/5

 in her right hip, knee, and ankle, and she walked independently with a normal gait (Tr.

 546). Dr. DiGeronimo prescribed trigger injections, hydrocodone, and tizanidine for

 muscle spasms (Tr. 557-58). Over his years of treating Plaintiff, he did not recommend

 Plaintiff undergo more invasive treatment measures; to the contrary, he encouraged her

 to do low-impact exercises like swimming or biking, strengthen her core, drink more

 water, and stretch (Tr. 396, 411).

        In January 2017, after Plaintiff reported her mild seizure to Ms. McMicken, Dr.

 DiGeronimo concurred that Plaintiff’s Depakote levels were not at therapeutic levels (Tr.

 531-33). He also noted her right side back pain was increasing, and epidural injections

 did not help. Plaintiff told Dr. DiGeronimo the pain made it hard for her to stand and

 walk (Id.). She reported migraines and back spasms in February 2017, and she was taking

 hydrocodone to control her pain (Tr. 535-38). Dr. DiGeronimo switched Plaintiff to




                                             9
Case 8:20-cv-00285-SPF Document 13 Filed 03/11/21 Page 10 of 11 PageID 774




 Aptiom in June 2017 to control her seizures and continued to prescribe hydrocodone and

 Percocet for pain and trigger point injections (Tr. 554).

        In December 2017, Plaintiff reported she had had no seizures since switching to

 Aptiom five months earlier: “She has tremors only, no full on seizures.” (Tr. 525).

 Plaintiff confirmed at her October 2018 hearing that her grand mal seizures are generally

 controlled with medications (Tr. 48) but that she has petit mal seizures two to three times

 per week that make her feel “[v]ery blah, very just out of it, non-coherent.” (Tr. 49).

 Regarding her back pain, on October 31, 2018 (the day after her administrative hearing),

 Plaintiff had another lumbar spine MRI, which showed a “[d]iffuse disc bulge

 compressing the thecal sac and causing some narrowing of bilateral neural foramina” at

 L4-L5 and a “[d]iffuse disc bulge compressing the thecal sac” and L5-S1 (Tr. 626).

        Considering this, the ALJ did not err in discounting Ms. McMicken’s October 2017

 opinion that Plaintiff is incapable of light work. While Ms. McMicken did not qualify as

 a treating source when Plaintiff filed her benefits applications, she constituted an “other

 source” under the regulations. The ALJ had to consider her opinion regarding Plaintiff’s

 limitations, and he did so: the ALJ evaluated Ms. McMicken’s treatment notes and

 opinion with the rest of the medical evidence and stated he assigned them less weight, in

 compliance with SSR 06-03p. See Braun v. Berryhill, No. 8:16-cv-794-T-DNF, 2017 WL

 4161668, at *6 (M.D. Fla. Sept. 20, 2017) (affirming ALJ’s decision to discount nurse

 practitioner’s opinion because ALJ considered it along with the rest of the evidence and

 stated the weight he assigned it); Gray v. Astrue, No. 8:11-cv-2282-T-17TBM, 2012 WL

 7170492, at *8 (M.D. Fla. Nov. 9, 2012) (same), report and recommendation adopted 2013



                                              10
Case 8:20-cv-00285-SPF Document 13 Filed 03/11/21 Page 11 of 11 PageID 775




 WL 646293 (M.D. Fla. Feb. 21, 2013), aff’d 550 F. App’x 850 (11th Cir. 2013); Baliles v.

 Astrue, 2011 WL 3961818, at *6 (M.D. Fla. Sept. 8, 2011) (noting nurse practitioner’s

 opinions must be considered, though standing alone “are not entitled to any particular

 deference”). The ALJ’s decision is supported by substantial evidence.

        ORDERED:

          1. The decision of the Commissioner is affirmed.

         2. The Clerk is directed to enter final judgment in favor of the Commissioner and

 close the case.

        ORDERED in Tampa, Florida, on March 11, 2021.




                                           11
